Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
 
The amendment filed 03/14/2022 has been entered. Claims 1-24 are pending. Claims 1-9 and 17 have been amended. No claim is added or canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2021 was in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (US 20150067171) hereinafter Yum in view of Beveridge et al. (US 20180260251) hereinafter Beveridge.
Regarding claim 1, Yum teaches a non-transitory computer readable medium having stored thereon a sequence of instructions which, (i.e. a non-transitory computer-readable medium, or combinations of computer-implemented instructions and hardware, [0246]) when executed by a processor cause a set of acts (i.e. a processor (e.g., a microprocessor) receives instructions, from a non-transitory computer-readable medium, (e.g., a memory, etc.), and executes those instructions, [0247]) comprising: receiving a computing workload demand from a resource demander (i.e. the brokering system receives cloud service request information from the customer of the cloud service brokering service, [0237]), wherein the computing workload demand is received at a brokerage service that matches availability of a computing resource of a private cloud provider to the computing workload demand (i.e. the cloud service brokering facility may compare any of the cloud service request information to data maintained about the cloud services registered with the brokering service to identify, based on the comparison, that the particular cloud computing resource is available, [0042] and private cloud services provider, [0023]); invoking the brokerage service to identify a private cloud resource that is suitable to perform the computing workload (i.e. the brokering system may select, based on the cloud service request information, a cloud computing resource from the distinct sets of cloud 
However, Yum does not explicitly disclose sending, from the brokerage service, a virtualization system comprising at least a saved hypervisor state to be restored on the computing resource of the private cloud provider; and delivering at least a portion of the computing workload to run within the virtualization system.
However, Beveridge teaches sending, from the brokerage service (i.e. The cloud-exchange system is an automated computational-exchange brokerage system that carries out matching of resource consumers to resource providers, [0119]) a virtualization system comprising at least a saved hypervisor state to be restored on the computing resource of the private cloud provider (i.e. transfer either a description of a VM to the resource provider or carry out one of various different types of executing-VM migration operations to place the one or more VMs and launch execution of the one or more VMs within the resource provider (private cloud provider), [0129] and one or more virtual machines running in nested hypervisors are transferred from the cloud-exchange system, [0164]); and delivering at least a portion of the computing workload to run within the virtualization system (i.e. the resource consumer may wish to run a particular application program that is already incorporated within a VM template by the resource provider, [0129]). 
Based on Yum in view of Beveridge it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Beveridge to the system of Yum in order to increase cloud services providing capability of Yum system.



Regarding claim 3, Yum teaches wherein the set of acts further comprise configuring a registration console to facilitate registration of a private cloud resource (i.e. an interface facility configured to receive and use registration information to register a plurality of cloud services provided by a plurality of cloud service providers with a cloud service brokering service, claim 17). 

Regarding claim 4, Yum does not explicitly wherein the set of acts further comprise mapping a virtualized computing resource onto a deployment configuration.
However, Beveridge teaches wherein the set of acts further comprise mapping a virtualized computing resource onto a deployment configuration (i.e. the various local-cloud-exchange-instance components and guest operating systems are assigned to virtual machines 3630-3634 which are each associated with the environment-independent configuration parameters for the components assigned to the virtual machine, [0165]). Therefore, the limitations of claim 4 are rejected in the analysis of claims 1 above, and the claim is rejected on that basis.

Regarding claim 5, Yum teaches wherein the set of acts further comprise identifying a virtualization image based at least in part on the computing workload demand (i.e. the cloud service brokering facility to assess a customer's business systems to download resource image, and/or configuration files from the customer, [0230]).

Regarding claim 6, Yum teaches wherein the set of acts further comprise receiving a 

Regarding claim 7, Yum does not explicitly wherein the set of acts further comprise informing a private cloud resource provider of existence of the computing workload demand.
However, Beveridge teaches further wherein the set of acts further comprise informing a private cloud resource provider of existence of the computing workload demand (i.e. the cloud-exchange system may transmit information requests, including information request 2351, to the candidate resource providers, [0126]). Therefore, the limitations of claim 7 are rejected in the analysis of claims 1 above, and the claim is rejected on that basis.

Regarding claim 8, Yum teaches wherein the set of acts further comprise receiving an update of resources from the private cloud provider (i.e. the data may be updated by the brokering system 102 communicating with the cloud computing systems 104 in any suitable manner to obtain updated information about the cloud resources, [0028]).

Regarding claims 9-24, the limitations of claims 9-24 are similar to the limitations of claims 1-8 above. Yum further teaches a system (i.e. a system, abstract). Therefore, the limitations of claims 9-24 are rejected in the analysis of claims 1-8 above, and the claims are rejected on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
3/24/2022

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447